Citation Nr: 1137705	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  06-24 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1991 to May 1991, from December 1998 to May 1999, and from February 2003 to June 2003.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Diego, California.

In September 2007, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  

This matter was previously before the Board in January 2008 and April 2010 and was remanded for further development.  It has now returned to the Board for further appellate consideration.  The Board finds that the Appeals Management Center (AMC) has substantially complied with the Board's remand directives.


FINDINGS OF FACT

1.  The competent medical evidence of record does not establish that the Veteran has a current diagnosis of PTSD in accordance with the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

2.  The Veteran's alcohol dependence is a result of his own willful misconduct, and is not causally related to a service connected disability.

3.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran has an acquired psychiatric disability causally related to active service or a service connected disability.



CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not incurred in, or aggravated by, active service. 38 U.S.C.A. §§ 1110, 1154, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for service connection, therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In VA correspondence to the Veteran in July 2005, VA informed the appellant of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence.  The correspondence was deficient in that it did not inform the Veteran of the criteria for assignment of a disability rating and an effective date, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.  Such criteria were provided to the Veteran in VA correspondence dated in March 2006.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was not completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  Although complete notice was provided to the appellant after the initial adjudication, the claim was readjudicated thereafter, and the appellant therefore, has not been prejudiced.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), service personnel records, VA medical records, and the statements of the Veteran's spouse and the Veteran in support of his claim.  The Board notes that a May 2010 VA examination report reflects that the Veteran reported that he does not receive current outpatient mental health treatment, or treatment with a psychiatrist or counselor, and that he last saw a psychiatrist in 2006.  Thus, VA does not have a duty to attempt to obtain any records from 2007 through 2010.

A VA examination and opinion with respect to the issue on appeal was obtained in May 2010, with an addendum in November 2010.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination and opinion obtained in this case are more than adequate, as the opinion was predicated on a review of the Veteran's clinical files, and an interview with the Veteran regarding his claimed in-service stressors and symptoms.  The opinion considers the pertinent evidence of record and provides a thorough rationale for the opinion given, to include a discussion of previous diagnoses.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c) (4). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.  

Legal Criteria

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R.
§ 3.303(d). 

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence. First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury -to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of decisions of a superior tribunal, the Federal Circuit.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and an in-service stressor.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f).

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. Otherwise, the law requires verification of a claimed stressor.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).

The law provides that when, after consideration of all evidence and material of record, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of a Veteran's clam, the benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 (2011).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The first element of a claim for service connection is evidence of a current disability.  The Veteran avers that he has PTSD; however the competent clinical evidence of record is against such a finding.  The medical records, at times, have identified diagnoses of PTSD, generalized anxiety disorder (GAD), and alcohol dependence.  The claims file indicates that some of these diagnoses were recorded in the medical records based on the statements of the Veteran that he had been so diagnosed.  The Board finds, based on the evidence of record, as discussed below, that the Veteran does not have a competent credible diagnosis of PTSD.  

A July 2004 VA medical record reflects that the Veteran had a family history with some signs of alcohol dependence in the family.  It was noted that his brother and four uncles were alcoholics.  

A March 2005 VA medical record by R.C. reflects that the Veteran had been diagnosed with PTSD and GAD by the Salt Lake VA.  However, there is no evidence of record of any such diagnosis of PTSD.

A May 2005 VA medical record reflects that the Veteran reported that he had a problem with alcohol abuse.  He reported that he had an alcohol problem over the last five to six years, or since approximately 1999 to 2000, and that he had his first alcoholic drink at age 14.

June 2005 VA medical records reflect that the Veteran had a history of alcohol dependence and was admitted for substance abuse treatment.  The Veteran was evaluated for PTSD.  The examiner noted that the Veteran reported that he had been experiencing anxiety and a tendency to worry for much of his life.  He reported worrying about his job, money, and his marriage.  He reported thinking about being killed in service, but that he had not had recent nightmares.  He denied most symptoms of PTSD, including increase in anger, hyervigilance, and avoidance.  He also reported two other experiences unrelated to military service which have caused him emotional distress in the past (divorce and an electrical burn sustained in a work-related injury).  The examiner stated:

[R]esults of the interview and testing indicate that [the Veteran] is experiencing a problem with generalized anxiety which started long before his military service.  He does not appear to currently be experiencing PTSD or major depression.  His current level of anxiety may have been exacerbated in recent months by being separated from his family, and encountering jeopardy on his job as a result of excessive alcohol use and missing work.

A July 2005 VA medical record reflects that the Veteran had testing which indicated scores consistent with GAD and PTSD; however, the PTSD was subclinical in manifestation.  

A June 2006 VA medical record by R.C. reflects that the Veteran reported that he has been evaluated for service connection for PTSD and believed that it was approved.  

An August 2006 VA medical record reflects that the Veteran was seen with complaints of depression and alcohol abuse.  A September 2006 VA medical record reflects that the Veteran was seen for depression and mild PTSD.  There is no evidence of record that the Veteran was actually given a diagnosis of PTSD based on DSM-IV criteria at this appointment.  

A June 2007 VA examination report reflects a diagnosis of alcohol dependence.  The examiner noted that the Veteran did not meet the criteria for PTSD.  Although the Veteran claimed flashback dreams, he also noted that he slept eight hours a night.  He denied intrusive thoughts and his claimed trigger thoughts (sand, heat, crowds) did not prevent him from having a good time in Las Vegas, which the examiner noted, would be unusual for someone with PTSD.  The examiner also noted that the Veteran lacked avoidant symptoms, did not avoid social situations, enjoyed seeing friends, did not isolate himself to reduce stimulation, and lacked arousal symptoms (other than startle reaction).  The examiner noted that the Veteran was able to go to bars and sit in restaurants without problems.  The examiner also noted no mood problems.  

A December 2009 VA examination report reflects that the Veteran did not meet the DSM-IV criteria for re-experiencing trauma, criterion B.  The examiner, a psychologist, also noted that the Veteran did not meet at least three of the DSM-IV criteria for avoidance, and did not meet at least two of the criteria for persistent arousal symptoms.  The examiner noted that, although the Veteran's score on the Mississippi Scale indicated PTSD, many of the symptoms which he endorsed were not consistent with information obtained in the interview.  The examiner noted that the only diagnosis of PTSD which the Veteran had was by a nurse practitioner who had evaluated the Veteran for a traumatic brain injury, and had not provided a rationale for the finding of PTSD.  

The examiner also noted the Veteran's test results on the Beck Depression Inventory indicated moderate depressive symptoms; however, the examiner opined that it appeared that the Veteran "may have been overendorsing symptoms on questionnaires, possibly because of a desire to appear worse than he is for compensation purposes or because he is trying to communicate subjective distress that [is] not proportional to behaviors and actual functioning."  

Finally, the December 2009 VA examiner opined:

In summary, this veteran does not meet the full DSM-IV criteria for PTSD.  His reported symptoms on questionnaires meet the cutoff, but his behaviors and functioning do not fulfill Criteria A (traumatic event), C (avoidance), and D (persistent arousal) . . . .  Reports from records and previous evaluations also found that he did not meet full criteria, including 06/17/2005 report by [W.T.] and 06/11/2007 PTSD C&P exam by [T.T.].  In his discharge summary on 07/01/2005, [W.T.] gave a discharge diagnosis of PTSD in the heading but later in the text of the summary goes on to say: "The posttraumatic stress disorder, however, is subclinical in manifestation."  The veteran maintains that these symptoms have been present since his combat tours.  However, several problem areas including occasional fights, marital discord, and heavy alcohol use were present prior to identified stressors.  In addition, the veteran stated that many symptoms "come and go" and "are getting better over time."  He has maintained a full-time job with a recent positive performance evaluation, socializes weekly, owns his own home, vacations 2-3 times/year all over the country, and is in the process of reconnecting with his daughter.  Changes in function from pre to post military service were noted in the areas of: affect mental health, substance abuse, legal involvement, and relationships.  Impairment appears to be related to generalized anxiety disorder and alcohol dependence symptoms. . . 

A May 2010 VA examination report reflects that upon examination, there was no evidence of depression, mania, psychosis, independent adjustment disorder, or PTSD.  The Veteran's anxiety symptoms were accounted for by his diagnosis of alcohol dependence.  It was noted that the Veteran met neither symptom threshold criteria, nor social or occupational dysfunction criteria required for a diagnosis of PTSD.  It was also noted that he did not meet the criteria on examination in December 2009 or June 2007.  The examiner noted that the diagnosis of PTSD in prior medical records appeared to be based on the self-reported history of the Veteran and not on actual medical evidence.  

The May 2010 VA examiner noted that the Veteran had previously been given a diagnosis of GAD.  The examiner noted that it was evident, at the May 2010 appointment, that the Veteran did not meet the criteria for GAD.  The examiner found that "all of his current anxiety related symptoms are accounted for by a diagnosis of alcohol dependence."  The examiner noted that the Veteran's withdrawal symptoms from alcohol are overall mild and therefore may have been mistakenly diagnosed as GAD on prior evaluations.  The examiner noted that the Veteran's symptoms were during the natural progression of his alcohol dependence.  The Veteran's period of increased drinking also coincided with marital problems due to his wife's bipolar disorder and her hormonal imbalance due to a hysterectomy.  

The examiner found that the Veteran's alcohol dependence had its onset prior to military service and there was no objective evidence of permanent aggravation, or worsening beyond the natural progression of the condition, caused by or a result of military service or any other service-connected disability.  In a November 2010 VA addendum report, the examiner noted that the Veteran's alcohol dependence was not at least as likely as not related to the Veteran's military service.  

The probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board finds that examination opinion of the May 2010 examiner is more probative than that of the December 2007 nurse practitioner who did not provide any rationale.  It is also more probative than the other records which reflect a diagnosis of PTSD, but do not provide rationale.  The Board also finds that the report of the May 2010 examiner, who is a physician, is more probative than those of other examiners with regard to a diagnosis, or lack of diagnosis, of GAD or depression.  The Board notes that while both the December 2009 and the May 2010 examiners are competent to provide opinions, and both examiners thoroughly reviewed the Veteran's medical records, the May 2010 examiner is a board certified psychiatrist, while the December 2009 examiner is a licensed psychologist.  The Board finds that the May 2010 examiner's opinion is the more probative opinion of record as the May 2010 examiner has more extensive training and expertise than the December 2009 examiner.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  The Board finds that the competent credible evidence of record is against a finding that the Veteran has had PTSD during the period of his claim.  The evidence is also against a finding that the Veteran had GAD during the period of his claim.  Moreover, even if the Veteran did have a diagnosis of GAD, the evidence is against a finding that it is caused by, or aggravated by, military service (See June 2005 VA medical examiner's opinion).  

With regard to the Veteran's diagnosis of alcohol dependence, compensation for a disability that is a result of a Veteran's own alcohol or drug abuse is prohibited by law. 38 U.S.C.A. § 105(a) (West 2002); 38 C.F.R. §§ 3.1(m), 3.301(d) (2011) (providing that an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs).  See VAOPGCPREC 2-98.  The law does not preclude a Veteran from receiving compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a Veteran's service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The evidence of record reflects that the Veteran began drinking alcohol at approximately the age of 14, and began abusing alcohol in approximately 1999 or 2000, prior to service in the Persian Gulf in 2003.  The Veteran is service connected for tinnitus (evaluated as 10 percent disabling), left ankle disorder (evaluated as noncompensable) and right ankle disorder (evaluated as noncompensable).  The evidence, as discussed above, is against a finding that his alcohol dependence is caused by, or aggravated by a service-connected disability.  

The clinical evidence of record is against a finding that the Veteran has an acquired psychiatric disability causally related to, or aggravated by, active service.  The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disability, to include PTSD.


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) is denied.




____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


